December 18, 1906.
This is a motion for further time within which to perfect the appeal herein. The Court, after much hesitation, has determined, though not unanimously, to grant the motion, but upon the following terms:
1. That the appellant shall perfect the appeal for hearing at the present term of Court, if the respondent so desires.
2. That the appellant shall pay $10 to defray the expenses of the respondent's attorney in attending the Supreme Court for the purpose of resisting said motion.
The Court takes this occasion to emphasize the necessity for applying for a rule against a stenographer who refuses *Page 548 
or fails to provide a report of the case within a reasonable time when requested, in order to show due diligence, and, furthermore, that the far safer practice is to apply to a Circuit Judge or Justice of the Supreme Court for an extension before the time has expired within which to perfect the appeal.
MR. CHIEF JUSTICE POPE dissents, not from conditionsbut from granting the order.